Exhibit Rick Abshire (713) 881-3609 FOR IMMEDIATE RELEASE ADAMS RESOURCES ANNOUNCES FIRST QUARTER EARNINGS Houston (May 13, 2008)Adams Resources & Energy, Inc. (AMEX-AE) announced first quarter 2008 unaudited net earnings of $2,211,000 or $.52 per common share on revenues of $965,988,000. This compares to unaudited first quarter 2007 net earnings of $912,000 or $.22 per common share. Chairman and Chief Executive Officer, K.S. "Bud" Adams, Jr., attributed the earnings improvement to reduced dry hole and other exploration costs incurred in 2008 relative to first quarter 2007, coupled with inventory liquidation gains stemming from increasing crude oil prices.In the first quarter of 2007, exploration costs totaled $1,776,000 but were reduced to $460,000 for the first quarter of 2008.Pre-tax crude oil inventory liquidation gains totaled $1,967,000 in the first period 2008 compared to $761,000 in last year’s first quarter. A summary of operating results is as follows: First Quarter 2008 2007 Operating Earnings (Loss) Marketing $ 4,202,000 $ 3,223,000 Transportation 760,000 726,000 Oil and gas 956,000 (520,000 ) General & administrative expenses (2,917,000 ) (2,602,000 ) Interest, net 351,000 336,000 Income tax provision (1,141,000 ) (251,000 ) Net earnings $ 2,211,000 $ 912,000 ……………. The information in this release includes certain forward-looking statements that are based on assumptions that in the future may prove not to have been accurate. A number of factors could cause actual results or events to differ materially from those anticipated.Such factors include, among others, (a) general economic conditions, (b) fluctuations in hydrocarbon prices and margins, (c) variations between commodity contract volumes and actual delivery volumes, (d) unanticipated environmental liabilities or regulatory changes, (e) counterparty credit default, (f) inability to obtain bank and/or trade credit support, (g) availability and cost of insurance, (h) changes in tax laws, and (i) the availability of capital, (j) changes in regulations, (k) results of current items of litigation, (l) uninsured items of litigation or losses, (m) uncertainty in reserve estimates and cash flows, (n) ability to replace oil and gas reserves, (o) security issues related to drivers and terminal facilities, (p) commodity price volatility (q) demand for chemical based trucking operations and (r) successful completion of drilling activity.These and other risks are described in the Company’s reports that are on file with the
